DETAILED ACTION
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2.
Terminal Disclaimer
The terminal disclaimer, filed on 10/28/2021 for later Application No. 16/869,947 has been approved

3.
	
	Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.

4.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be 


5.
Examiner’s Amendments:

2. (Currently Amended) A computer-implemented method comprising: receiving, by a component from a device, a request i) for data stored in a memory location in a memory storage and ii) including data in an address field and that has a first length and that references the memory location; extracting, from the data in the address field, address data that has a second length that is less than the first length, wherein the second length is selected as [[the]] a number of bits required to address each memory location in the memory storage; extracting, from the data in the address field, a first signature that has a third length that is less than the first length, the first length being a sum of the second length and the third length; generating, using only the address data that has the second length, a second signature; determining whether the first signature is the same as the second signature; and in response to determining that the first signature is the same as the second signature, providing, by the component and to the device, data from the memory location, comprising: sending, by the component and to another component, a request for the data from the memory location;receiving, by the component and from the other component, the data from the memory location; and 	providing, to the device, the data from the memory location.
4. (Cancelled).

11. (Currently Amended) A system comprising: a data processing apparatus; and a non-transitory computer readable storage medium in data communication with the data processing apparatus and storing instructions executable by the data processing apparatus and upon such execution cause the data processing apparatus to perform operations comprising: receiving, by a component from a device, a request i) for data stored in a memory location in a memory storage and ii) including data in an address field and that has a first length and that references the memory location; extracting, from the data in the address field, address data that has a second length that is less than the first length, wherein the second length is selected as [[the]] a number of bits required to address each memory location in the memory storage; extracting, from the data in the address field, a first signature that has a third length that is less than the first length, the first length being a sum of the second length and the third length; generating, using only the address data that has the second length, a second signature; determining whether the first signature is the same as the second signature; and in response to determining that the first signature is the same as the second signature, providing, by the component and to the device, data from the memory location, comprising: sending, by the component and to another component, a request for the data from the memory location; receiving, by the component and from the other component, the data from the memory location; and providing, to the device, the data from the memory location.


20 (Currently Amended) A non-transitory computer readable storage medium storing instructions executable by a data processing apparatus and upon such execution cause the data processing apparatus to perform operations comprising: receiving, by a component from a device, a request i) for data stored in a memory location in a memory storage and ii) including data in an address field and that has a first length and that references the memory location; extracting, from the data in the address field, address data that has a second length that is less than the first length, wherein the second length is selected as [[the]] a number of bits required to address each memory location in the memory storage; extracting, from the data in the address field, a first signature that has a third length that is less than the first length, the first length being a sum of the second length and the third length; generating, using only the address data that has the second length, a second signature; determining whether the first signature is the same as the second signature; and in response to determining that the first signature is the same as the second signature, providing, by the component and to the device, data from the memory location, comprising: sending, by the component and to another component, a request for the data from the memory location; receiving, by the component and from the other component, the data from the memory location; and providing, to the device, the data from the memory location.

6.
Allowable Subject Matter



According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYOUB ALATA whose telephone number is (313)446-6541.  The examiner can normally be reached on Monday - Friday 7:30 - 5:00 Est.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYOUB ALATA/Primary Examiner, Art Unit 2494